724 S.E.2d 524 (2012)
In The Matter of R.X.M.
Appealed By: Reginald Earl McCaskill, Respondent-Appellant.
No. 19P12.
Supreme Court of North Carolina.
April 12, 2012.
Jill Y. Sanchez-Myers, for Gaston County DSS.
Danielle M. Barbour, Raleigh, for R.X.M.
Reginald Earl McCaskill, for McCaskill, Reginald Earl.

ORDER
Upon consideration of the petition filed on the 10th of January 2012 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina *525 Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."